Citation Nr: 1627887	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to increased disability evaluations for residuals of post-ligamentous repair for anterior cruciate ligament reconstruction of the left knee with degenerative joint disease-currently evaluated as 20 percent disabling for impairment of the tibia and fibula; and as 10 percent disabling for instability from May 27, 2014, and as 10 percent disabling for limited extension from May 27, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than September 24, 2003, for the award of service connection and compensation for post-traumatic stress disorder (PTSD) and major depressive disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1974 to August 1974, and from October 1975 to May 1977.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the RO that, in pertinent part, denied a disability rating in excess of 20 percent for service-connected residuals of post-ligamentous repair for anterior cruciate ligament reconstruction of the left knee with degenerative joint disease.   The Veteran timely appealed.

In June 2013, the Veteran testified during a hearing before the undersigned in Washington, D.C.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a total disability evaluation based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  In April 2014, the Board noted that the Veteran has put forth statements indicating that he believes his service-connected residuals of a left knee injury render him unemployable; and the Board characterized the issues on appeal so as to include a claim for entitlement to TDIU.  

Also, in April 2014, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claim decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of increased disability evaluations for residuals of post-ligamentous repair for anterior cruciate ligament reconstruction of the left knee with degenerative joint disease, and an earlier effective date for the award of service connection and compensation for PTSD and major depressive disorder are 
addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2015, the RO granted service connection for PTSD and major depressive disorder; and assigned a 100 percent disability rating effective September 24, 2003.



CONCLUSION OF LAW

The assignment of a 100 percent schedular evaluation for the Veteran's service-connected PTSD and major depressive disorder, for the entirety of the period on appeal, renders the TDIU appeal moot.  38 U.S.C.A. § 7105 (West 2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).

The Bradley Court held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation (SMC) as provided in § 1114(s); and if there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  Id. (emphasis added).  

In this case, the Veteran's service-connected PTSD and major depressive disorder has been assigned a 100 percent disability rating effective September 24, 2003; therefore, TDIU is moot, because it is not needed to establish entitlement to SMC.  The Veteran already has one disability at 100 percent. Thus, Bradley is distinguishable from the instant case.  It is therefore dismissed.

ORDER

Entitlement to a TDIU is dismissed.

CONTINUED ON NEXT PAGE
REMAND

Left knee Disability

In evaluating the Veteran's left knee disability, the Board finds that the record is not complete; therefore, remand is required.  

In June 2013, the Veteran testified that he went through therapy and received injections in his left knee from a private physician.  He also testified that follow-up appointments have been scheduled.  These treatment records are directly relevant to the issue on appeal and therefore must be obtained.

Moreover, in December 2014, the Veteran reported that he had a left knee replacement; and that the surgery was conducted at the New Orleans VAMC approximately nine years ago.  An operation report and treatment records of the Veteran's left total knee replacement have not been associated with the Veteran's claims file.  Rather, in February 2015, an operation report of a February 1992 arthroscopic procedure was associated with the claims file.

All VA treatment records for the Veteran's left knee disability must be obtained prior to rating the disability.  If, and only if, records reveal that surgery indeed for a left total knee replacement was conducted, the applicable rating criteria in Diagnostic Code 5055 must be applied in the first instance by the AOJ.

The Board notes that MRI scans conducted in May 2013 reveal post-anterior cruciate ligament reconstruction changes with intact graft, and moderate scar tissue surrounding the graft within the intercondylar notch; moderate tricompartmental osteoarthritis, with moderately advanced changes in the lateral tibiofemoral compartment; probable partial meniscectomy changes of the medial meniscus, which may represent residual or recurrent meniscus tear; and metallic orthopedic staples spanning the lateral compartment and anterior proximal tibia, resulting in significant hardware susceptibility artifact and suboptimal evaluation of the adjacent bones and soft tissues.

X-rays taken of the Veteran's left knee in April 2013 reveal that the hardware was in place from the anterior cruciate ligament reconstruction.  There were staples in lateral femoral epicondyle lateral tibial plateau and just distal to tibial tubercle.  There was also tricompartmental arthritis.  

The report of a May 2014 VA examination reveals that the Veteran has had a total knee joint replacement of the left knee.  However, the report reveals no date of the left total knee replacement surgery, nor reveals the severity of any residuals.  The Veteran has reported having daily flare-ups of left knee pain that impact the functioning of his left leg.  He is competent to describe his symptoms. 

VA regulations provide that "[i]f a diagnosis is not supported by the findings on the examination report or if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a 'thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Earlier Effective Date

In March 2015, the RO assigned an effective date of September 24, 2003, for the award of service connection and compensation for PTSD and major depressive disorder.  Later that same month, the Veteran submitted a proper notice of disagreement (NOD) with the assigned effective date.

Although the RO acknowledged it in an April 2015 letter, the RO neither has resolved the NOD to the Veteran's satisfaction, nor has it issued a statement of the case concerning the effective date for the award of service connection and compensation for PTSD and major depressive disorder.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to the Veteran's left knee disability, to include therapy and injections from a private physician in 2013; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's VA treatment records for the Veteran's left knee disability, to include records of a left total knee replacement, to the present.

3.  The May 2014 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum. 

The examiner should specify whether the Veteran has undergone a left total knee replacement, and if so, the date of the surgery.

The examiner should render specific findings as to the extent to which the Veteran experiences current residuals of a left total knee replacement surgery.  The examiner should provide a thorough description of the residuals of left knee disability, including the Veteran's report of symptoms; and clinical findings including observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement, and other functional limitations, if any. 

The examiner should render specific findings as to all functional impairment resulting from the service-connected left knee disability.
 
These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  Issue a SOC with regard to the effective date for the award of service connection and compensation for PTSD and major depressive disorder.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  The Board will further consider the issue only if a timely substantive appeal is received in response to the SOC.

5.  After ensuring that the requested actions are completed, and undertaking any other development action deemed warranted, re-adjudicate the claim (increased rating for a left knee disability) on appeal-taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the appeal is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


